DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/30/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 1 recites “compressing the plurality of first sub-images according to the detail information, the color information, and the mean value information of the plurality of first sub-images to obtain a plurality of second sub-images”. 
This limitation is indefinite because there are different ways to interpret it: (1) each first sub-image is compressed according to its own detail information, color information, and mean value information; (2) each first sub-image is compressed according to the detail information, the color information, and the mean value information of all first sub-images; (3) all first sub-images (i.e., all together) are compressed according to the detail information, the color information, and the mean value information of all first sub-images. Please clarify. 
Claim 11 is rejected under 35 U.S.C. 112(b) for the same reasons as stated above.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Finlayson (US 2006/0110052). 

Regarding claim 1, Finlayson discloses an image processing method comprising: 
pre-processing an original image to obtain a pre-processed image (Fig. 3 and pg. [0059]-[0062]. I(x, y) is the original image. (r(x, y), g(x, y), b(x, y)) is the pre-processed image); 
decomposing the pre-processed image to obtain a plurality of first sub-images (pg. [0003], [0005], the image is divided into local regions such as shadows and highlight regions. Local mean, local standard deviation etc. are calculated); 
determining detail information, color information, and mean value information of each of the plurality of first sub-images (Fig. 4, I(x, y) represents detail information, rg(x, y) and yb(x, y) represent color information and μ(x, y) is the mean value information); 
compressing the plurality of first sub-images according to the detail information, the color information, and the mean value information of the plurality of first sub-images to obtain a plurality of second sub-images (Figs. 4&5, and pg. [0063]-[0067], the procedure of generating RGB that is ready for display. This procedure involves compressing dynamic range of each local image according to I(x, y), rg(x, y) & yb(x, y), and μ(x, y)); and
determining a target image according to the plurality of second sub-images (Fig. 5 and pg. [0067]).

Regarding claim 2, Finlayson discloses the method of claim 1, wherein: the original image is a high dynamic range image, and the target image is a low dynamic range image (pg. [0003], [0028]); and compressing the plurality of first sub-images to obtain the plurality of second sub-images includes, for each of the plurality of first sub-images, non-linearly compressing the color information and the detail information of the first sub-image (pg. [0066]-[0067], invert equation (11) and invert the logarithm) and linearly compressing the mean value information (pg. [0048], equation 15, mean μ(X) divided by σ(X)) of the first sub-image to obtain the corresponding second sub-image.

Claims 11 and 12 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1 and 2 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finlayson (US 2006/0110052).  


Regarding claim 10, Finlayson discloses the method of claim 1 but fails to expressly disclose arranging the second sub-images according to positions of the first sub-images. 
However, given the fact that Finlayson’s method is based on local region processing which, by definition, established a one-to-one correspondence between the processed regions (second sub-images) and the pre-processed regions (first sub-images). 
Finlayson discloses adjusting pixel values of pixels of the composed image to improve a contrast of the composed image; and projecting the pixel values of the pixels of the composed image into a dynamic range of a display device to obtain the target image (Figs. 4&5 and pg. [0065]-[0067]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 10 from the teachings of Finlayson.

Claim 20 has been analyzed and is rejected for the same reasons as stated above regarding claim 10.
Allowable Subject Matter
Claims 3-9 and 13-19 are not rejected over the prior art of record. These claims may be allowable if and when the rejection under U.S.C. 112(b) above is overcome, and rewritten to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666